A judgment of conviction was pronounced against the appellant on the 3d day of April, 1925, by the circuit court of Russell county, Ala., whereby the appellant was adjudged guilty of manslaughter in the first degree, and was duly sentenced.
A motion for a new trial was filed in the circuit court, which was overruled, and from the judgment of the trial court adjudging the appellant guilty and in overruling appellant's motion for a new trial this appeal was taken.
This case was originally argued and submitted in this court on the 5th day of November, 1925. On the 19th day of January, *Page 159 
1926, this court pronounced its judgment reversing and remanding said cause for a new trial. On the 29th day of January, 1926, the state filed its application for rehearing, and on 29th day of June, 1926, the opinion of this court was extended and the application for rehearing overruled. Thereupon application was made to the Supreme Court for certiorari, and on the 2d day of December, 1926, the Supreme Court granted the writ of certiorari, 113 So. 602,1 whereby the judgment of reversal was set aside and the cause was remanded to this court, for the reason that the Supreme Court ascertained that the reservation of an exception to the ruling of the court denying the motion for a new trial did not appear in the bill of exceptions, but only appeared elsewhere in the record, and that therefore the action on said motion was not reviewable.
In the original opinion pronounced in this case by this court we held that there was no error upon the main trial of the appellant. We held further that, upon the hearing of the motion for a new trial, the trial court committed reversible error in refusing to permit the appellant to introduce certain testimony offered by him upon a motion for a new trial. The testimony in question was duly and legally offered for the consideration of the trial court. The trial court declined to admit said testimony for the consideration of the trial court. The testimony offered was legal and relevant. The trial court did not hear said testimony, and the bill of exceptions plainly shows an exception to the several rulings of the trial court refusing to permit the introduction of said testimony. We are not prepared to say what effect said evidence, if admitted as it should have been, would have had upon the trial court, nor what the judgment of the trial court would have been if said testimony had been heard and considered. The testimony offered tended to show bias upon the part of one or more jurors engaged in the trial of this case, and that at least one of the jurors was a witness for the state, or had personal knowledge respecting certain facts in controversy, which facts were declared of his own knowledge to the jury, while the jury was considering the case, and that such juror was not sworn and examined as a witness upon the trial. To assume that, if the trial court had heard and considered the testimony offered by the appellant and objected to by the state, the judgment of the trial court upon the motion for a new trial would have been the same as it was without this testimony, is to assume a highly speculative conjecture. No one with certainty can say what conviction may be produced in the mind of a judge by legal testimony. Upon this motion for a new trial the appellant offered legal testimony which was objected to by the state, and which the court, upon said objection, refused to hear. The bill of exceptions shows the exceptions of the appellant to the rulings of the court refusing to admit this testimony, and we hold that there was reversible error in this connection, and this does not conflict with the decision of the Supreme Court. These questions are reserved by the bill of exceptions, and the statute imposes upon this court the duty to consider all questions apparent on the record or reserved by bill of exceptions. Code 1923, § 3258.
The record in this case, inclusive of the bill of exceptions, we find establishes a fact, and that fact is that appellant did not have a fair and impartial trial before an unbiased and unprejudiced jury as was guaranteed to him under the Constitution of this state. It follows that this case must be reversed for a new trial.
Reversed and remanded.
1 216 Ala. 160.